USCA1 Opinion

	




                         [NOT FOR PUBLICATION]                    UNITED STATES COURT OF APPEALS                         FOR THE FIRST CIRCUIT                         ____________________No. 97-1447                            UNITED STATES,                               Appellee,                                  v.                          ANGELO TORRES-BAEZ,                         Defendant, Appellant.                         ____________________             APPEAL FROM THE UNITED STATES DISTRICT COURT                    FOR THE DISTRICT OF PUERTO RICO            [Hon. Daniel R. Dominguez, U.S. District Judge]                         ____________________                                Before                         Boudin, Circuit Judge,                     Coffin, Senior Circuit Judge,                       and Lynch, Circuit Judge.                         ____________________    Johnny Rivera-Gonzalez on brief for appellant.    Guillermo Gil, United States Attorney, Camille Velez-Rive and NelsonPerez-Sosa, Assistant United States Attorneys, and Jose A. Quiles-Espinosa, Senior Litigation Counsel, on brief for appellee.                         ____________________                            March 26, 1998                         ____________________            Per Curiam.  Upon careful review of the briefs and record,    we perceive no merit in appellant's contentions.        While there may be some question about the standard of    review applicable to appellant's first-time challenge to his    guilty plea, see United States v. Martinez-Martinez, 69 F.3d    1215, 1219-20 (1st Cir. 1995), we need not resolve that    uncertainty here.          Rule 11 requires the district court to determine that the    plea in voluntarily and intelligently entered, but there is no    specific requirement that the district court ask about    prescription drug use.  Carey v. United States, 50 F.3d 1097,    1099 (1st Cir. 1995).  However, once informed that the    defendant has ingested substances capable of impairing his    ability to make a knowing and intelligent waiver of his    constitutional rights, the district court must broaden its    inquiry to determine the dosages consumed and the effects, if    any, such medications might be likely to have on the    defendant's clear-headedness.  United States v. Parra-Ibanez,    936 F.2d 588, 596 (1st Cir. 1991).          Here, appellant complains that the district court should    have broadened its inquiry in light of a psychiatric evaluation    report (then 5 months old) indicating that appellant used    insulin and Prozac.  However, the transcript of the plea    hearing itself shows that defendant specifically denied recent    use of any drug:  he was asked whether he was "presently on    medication or have you used any narcotic drug within the last    twenty-four hours?" and he answered, "No."  Based solely on    that record before us, we decline to require any further    inquiry.  The facts of this case are distinguishable from those    in Parra-Ibanez, and so the result reached there does not    obtain here.        Rule 11 requirements do not apply to sentencing hearings,    and so we reject appellant's claim that the district court was    required to conduct a colloquy at sentencing.  And appellant's    claim regarding the interpreters involved in his psychiatric    evaluation is wholly without merit.        Affirmed.  See 1st Cir. Loc. R. 27.1.